DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27, 29-33, 37, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshioka (JP 10217720) and further in view of Sumikawa (US 5,060,707) and optionally in view of Ikeda (US 7,060,146).  
As best depicted in Figures 1 and 2, Yoshioka is directed to a tire construction comprising a belt having a plurality of belt layers 9, a sidewall rubber layer 11, a carcass 6, and a cushion rubber (claimed annular insert) arranged between an end of said belt and said carcass.  It is particularly evident from Figure 2 that (a) an axially inner end of said cushion rubber is axially inside an axially external end of said belt, (b) an axially internal end of said sidewall rubber layer is spaced and axially beyond an axially external end of said belt layer, and (c) an axially external end of said cushion rubber is axially outward of an axially external end of said sidewall rubber layer.  Yoshioka also teaches that an angle theta between a tire outer surface and a surface 10a can be as small as 30 degrees or as large as 150 degrees.  These angles, in conjunction with the figures of Yoshioka, are seen to satisfy the claimed requirement that “radially external ends of said sidewall portions are joined radially internal to the axially external ends of said annular inserts”.  It is emphasized that as theta approaches 30 degrees, boundary 10a between the sidewall rubber layer and the cushion rubber becomes more horizontal.  Yoshioka, however, is silent with respect to a hardness comparison between the cushion rubber and the sidewall rubber.
In any event, given that the sidewall is a separate and distinct component from the cushion rubber and is designed to provide different characteristics than said cushion rubber, it reasons that there are only two possible relationships between the hardness of said cushion rubber and said sidewall- said cushion rubber has a larger hardness than said sidewall or said cushion rubber has a smaller hardness than said sidewall.  The particular use of a cushion rubber having a greater hardness than the sidewall is consistent with that which is commonly used in the tire industry, as shown for example by Sumikawa (Column 2, Lines 22+).  It is emphasized that a cushion rubber and sidewall are present in the tire of Yoshioka and in such tire constructions, the claimed relationship is consistent with that which is commonly used in tires.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the cushion rubber and sidewall of Yoshioka with mechanical properties in accordance to the claimed invention absent a conclusive showing of unexpected results.           
Lastly, regarding claim 27, it is noted that the claims are directed to a tire article, as opposed to a method of forming a tire article, and patentability is limited to the structure imparted by method limitations.  As such, it appears that the tire of Yoshioka has the same structure as that required by the claimed invention (lack of evidence that a cushion rubber formed by winding a tape or strip, as opposed to a non-winding method, results in a materially different tire article).  Ikeda is optionally applied to specifically evidence the known use of a strip/tape winding technique to form a wide variety of tire components, including shoulder cushion rubber layers (component Gtc- Figure 3e and Column 4, Lines 29+).  This is similarly the case with the claim language regarding the at least one belt layer.  The use of strip winding is directed to the method of manufacture and such fails to further define the structure of the claimed tire article (lack of evidence that such a method results in a materially different tire article).  Again, strip winding is conventionally used in the manufacture of a large number of tire components, including belt layers and cushion rubber layers.          
Regarding claim 29, given that said cushion rubber and said sidewall demonstrate different mechanical properties (especially in view of Sumikawa), it reasons that respective layers would be formed of different compositions.
As to claims 30 and 31, sulfur, at a minimum, is present in essentially every tire rubber composition.
With respect to claim 33, it is extremely well known and conventional to form tread bands by winding elastomeric tapes over an axial extent of the tire (consistent with the claimed tire structure).  Ikeda also provides evidence of such a conventional method of manufacture (Column 6, Lines 40+).
4.	Claims 34 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshioka, Sumikawa, and Ikeda as applied in claim 32 above and further in view of Yahagi (US 4,683,928).
As detailed above, Yoshioka teaches a tire construction comprising a pair of cushion rubber layers, a pair of sidewalls, and a tread.  While the tread of Yoshioka appears to be a single composition, it is equally well known to form respective tread ends with a different composition, as compared to the tread center, in order to provide good appearance and wear resistance over the entire tread width, as shown for example by Yahagi (Column 1, Lines 35+ and Figures 1-5).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tread of Yoshioka with different rubber compositions for the benefits detailed above.    
5.	Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshioka, Sumikawa, and Ikeda as applied in claim 32 above and further in view of Shimada (US 4,894,409).
As detailed above, Yoshioka teaches a tire construction comprising a tread and a sidewall.  In such an instance, however, Yoshioka is silent with respect to the sidewall composition and the tread composition.  
In any event, each of the tire sidewall and the tread represent an exterior or visible tire component and the same or similar compositions are commonly used to form such components.  Shimada provides one example of a tire construction in which a composition is disclosed as having applicability in the sidewall and the tread (Column 9, Lines 24+).  It is emphasized that the benefits of fracture resistance and wear resistance are highly desirable in each of the tread and the sidewall.  Thus, one of ordinary skill in the art at the time of the invention would have found it obvious to use the same composition in the tread (at least in respective axially outer ends) and sidewall of Yoshioka.  Lastly, it is noted that layer 12 can be viewed as the claimed sidewall layer and in the instances where angle theta approaches 30 degrees, the claimed arrangement would be satisfied.   
Response to Arguments
6.	Applicant’s arguments, see Pages 2 and 3, filed November 8, 2022, with respect to the rejection(s) of claim(s) 27 and 29-38 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshioka (JP10217720).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 14, 2022